                                                                                                   ~~iii
      1
      2
                                                                                                 COURT
      3
                                                                                   aPR 19 2019

     5                                                                       BY

     6
     7
     8                                  UNITED STATES DISTRICT COURT
     9                                 CENTRAL DISTRICT OF CALIFORNIA
 10 'i                                          SOUTHERN DIVISION
 11 ~i UNITED STATES OF AMERICA,                             ) Case No. SA 19-320M
 12
                                  Plainriff,                   ORDER OF DETENTION AFTER
 13                                                            HEARING [Fed. R. Crim. P. 32.1(a)(6);18
                                  v.                           U.S.C.. § 3143(a)]
 14
          ~, JOSE DE JESUS GUTIERREZ,
 15
 16                              Defendant.

 17
 18              The defendant having been arrested in this District purs
                                                                              uant to a warrant issued by
19        the United States District Court for the Southern Dist
                                                                   rict of California, for alleged violations
20        of the terms and conditions of his supervised release;
                                                                   and
21               The Court having conducted a detention hearing purs
                                                                            uant to Federal Rule of
22        Criminal Procedure 32.1(x)(6) and 18 U.S.C. § 3143
                                                                 (a),
23              The Court finds that:
24        A.    (X) The defendant has not met his burden of esta
                                                                         blishing by clear and convincing
~~~             evidence that he is not likely to flee if released unde
                                                                         r 18 U.S.C. § 3142(b) or (c). This
26              finding is based on:
27              Instant allegations;lack ofbail resources.
28              and
     1   B.    (X)The defendant has not met his burden of establishing by clear and convincing
     2            evidence that he is not likely to pose a danger to the safety of any other person or the
     3            community if released under 18 U.S.C. § 3142(b)or (c). This finding is based on:
     4          Instant allegations; criminal history.
     5            IT THEREFORE IS ORDERED that the defendant be detained pending further
     6   proceedings and/or transfer to the charging district.
     7
     8   Dated:         ~ ' ~~ ~ ~.
     9
 10
 11                                                          DOUGLAS F. N1~¢ORMICK
                                                             United States Ma~~istrate Judge
 12
 13
 14
 15
 16
 17
18
19
20
21
22
23
24
25
26
27
28


                                                         2
